12-1392-cv
Sealey v. Affiliated Computer Servs., Inc.
                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 23rd day of May, two thousand thirteen.

PRESENT: CHESTER J. STRAUB,
         REENA RAGGI,
         CHRISTOPHER F. DRONEY,
                    Circuit Judges.

----------------------------------------------------------------------
ANDREA SEALEY,
                                 Plaintiff-Appellant,

                                 v.                                           No. 12-1392-cv

AFFILIATED COMPUTER SERVICES, INC., COLLEEN
MAHONEY,
                   Defendants-Appellees,

DONNA BARLOW, MIKE GIBAS, TOM SALADA, TOM
WRINN, STEFANIE OREFICE,
                                 Defendants.
----------------------------------------------------------------------

FOR APPELLANT:                               Andrea Sealey, pro se, Niagara Falls, New York.

FOR APPELLEES:                               Robert Scott DeLuca, Schrader, Israely, DeLuca & Waters LLP,
                                             Getzville, New York; Robert P. Lombardi, Samuel Zurik, III,
                                             The Kullman Firm, New Orleans, Louisiana.
       Appeal from a judgment of the United States District Court for the Western District

of New York (William M. Skretny, Chief Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on March 7, 2012, is AFFIRMED.

       Andrea Sealey appeals pro se from the dismissal of her employment discrimination

complaint for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), as well as from the

denial of her motion for recusal. We assume the parties’ familiarity with the underlying

facts, procedural history of the case, and issues on appeal.

       We review de novo the dismissal of a complaint pursuant to Rule 12(b)(6). See

Bryant v. N.Y. State Educ. Dep’t, 692 F.3d 202, 210 (2d Cir. 2012). To survive a Rule

12(b)(6) motion to dismiss, the complaint must plead “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); accord

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although all allegations contained in the

complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Aschroft

v. Iqbal, 556 U.S. at 678; see also id. (noting that claim will have “facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged”). While pro se complaints must contain

sufficient factual allegations to meet the plausibility standard, see Harris v. Mills, 572 F.3d

66, 71–72 (2d Cir. 2009), the court is obliged to read pro se submissions with special

solicitude and to interpret them “to raise the strongest arguments that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006) (emphasis in

original; internal quotation marks omitted).

                                               2
       In addition, we review the denial of a recusal motion for abuse of discretion. See ISC

Holding AG v. Nobel Biocare Fin. AG, 688 F.3d 98, 107 (2d Cir. 2012). A district court

abuses its discretion when its decision (1) rests on an error of law or a clearly erroneous

factual finding, or (2) cannot be found within the range of permissible decisions. See

Johnson v. Univ. of Rochester Med. Ctr., 642 F.3d 121, 125 (2d Cir. 2011).

       Here, we conclude that the district court acted well within its discretion in denying

recusal given Sealey’s failure to allege any facts casting doubt on the court’s impartiality.

See 28 U.S.C. § 455(a). Further, an independent review of the record and relevant case law

reveals that the district court properly dismissed Sealey’s complaint. We affirm these rulings

substantially for the reasons stated by the district court in its thorough and well-reasoned

decision and order. See Sealey v. Affiliated Computer Servs., Inc., No. 11-cv-489, 2012 WL

729217 (W.D.N.Y. Mar. 6, 2012).

       We have considered Sealey’s arguments and conclude that they are without merit.

The judgment of the district court is AFFIRMED.

                                    FOR THE COURT:
                                    CATHERINE O’HAGAN WOLFE, Clerk of Court




                                              3